 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Detroit News, a Division of The Evening NewsAssociation and Local 22, The NewspaperGuild, AFL-CIO. Case 7-CA-2226730 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 January 1984 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel and the Charging Partyfiled answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The DetroitNews, a Division of the Evening News Associa-tion, Detroit; Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.I The judge inadvertently stated that the complaint issued 3 August1963, that the Respondent provided the Union with wage information for210 of the 211 unit employees, and that briefs were submitted to thejudge 9 January 1984. We note that the complaint issued 3 August 1983,the Respondent provided wage information for 209 of the 210 unit em-ployees, and the Respondent's brief to the judge was submitted 4 January1984.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thecharge was filed on June 17, 1983 and complaint issuedon August 3, 1963. Hearing was held at Detroit, Michi-gan, on November 22, 1983,1 and briefs were submittedon January 9, 1984. The issue presented is whether TheDetroit News (Respondent) was required to comply withthe demand of Local 22, The Newspaper Guild, AFL-CIO (Union) for the amount of wages paid a newspapercolumnist member of the bargaining unit, such informa-tion having been provided for all other members of theunit.On the entire record, including my observation of thewitnesses, and after due consideration of the briefs sub-' All dates herein are 1983 unless otherwise specified.270 NLRB No. 70mitted on behalf of the General Counsel, the ChargingParty, and Respondent, I make the followingFINDINGS OF FACT1. JURISDICTION AND BACKGROUNDRespondent publishes, sells, and distributes a newspa-per from its principal offices at Detroit, Michigan. Itadmits, and I hereby find, that it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the National Labor Relations Act (the Act), andthat the Union is a labor organization within the meaningof Section 2(5) of the Act.Since 1974 the Union has been exclusive bargainingrepresentative for a unit consisting of all employees inRespondent's editorial department, excluding guards, su-pervisors, and confidential employees as defined underthe Act, employees in Respondent's Washington, D.C.Bureau, and employees in other departments. Successivecollective-bargaining agreements have been negotiatedbetween Respondent and the Union as to rates of pay,wages, hours, and other terms and conditions of employ-ment. The current contract is effective for I year fromJune 18, and contains a provision that Respondent maynegotiate rates of pay above the minimum with employ-ees, it being a common practice in the industry for news-paper publishers to pay key journalists above the con-tract minimums.In anticipation of negotiations on the current collec-tive-bargaining agreement, by letter dated April 11 theUnion requested that, inter alia, Respondent provide itwith the salaries of each member of the bargaining unit.Respondent was approached by Peter Waldmeir, a trice-weekly columnist who is one of the most widely read ofRespondent's journalists and one of the prominent De-troit personalities in the bargaining unit who is identifiedwith Respondent. Because of personal reasons and as amatter of privacy, Waldmeir requested that his wage notbe reported to the Union, though it had been madeknown, with the others, during negotiation of the pre-ceeding 1980-1983 contract.Waldmeir, as well as other bargaining unit employees,had from time to time been promoted by Respondentthrough advertising in connecting with its newspaper, inTV and radio advertising, in-house newspaper ads, andposters on billboards. They had also been encouraged toappear regularly on radio programs and to participate incharity and civic functions as representatives of Re-spondent. They have developed unique contacts andsources.During December 1980, Respondent's chief competi-tor, the Detroit Free Press, attempted to hire Waldmeiraway from Respondent's employ. The Free Press made anumber of public announcements in its paper that Wald-meir was joining its staff. For reasons not revealed in tes-timony, Waldmeir did not leave Respondent's employ,and the Free Press made a public apology. Such at-tempts, however, are not uncommon in the newspaperindustry. Both the Free Press and Respondent have hiredwriters and journalists from each other and from othernewspapers. Respondent's executive editor testified that380 EVENING NEWS ASSN.newspapers want to know a journalist's current earningsbefore approaching him to avoid wasted effort and theembarassment of rejection.II. UNFAIR LABOR PRACTICEAt the first negotiating session for the current collec-tive-bargaining agreement, during the first week of June1983, Respondent provided the Union with the requestedwage information for 210 of the 211-member unit, refus-ing the information only as to Waldmeir. The onlyreason given by Respondent at the time was that Wald-meir requested his wage information not be provided tothe Union and Respondent would withhold the informa-tion at the request of any unit employee. About 3 or 4days later, representatives of Respondent and the Unionmet by chance in an elevator and Respondent's repre-sentative then stated the reason for not providing the in-formation was both Waldmeir's request and the Re-spondent's fear that providing the information wouldmake it easier for the Detroit Free Press, or other com-petitors, to hire Waldmeir away. At a later date the par-ties entered into a 1-year collective-bargaining agree-ment, until June 17, 1984, and negotiations for a furtheragreement to start in March or April of 1984.III. DISCUSSIONIt has long been recognized that an employer's obliga-tion to bargain in good faith includes the duty to furnishrelevant information upon request. NLRB v. Truirt Mfg.Co., 351 U.S. 149, 156 (1956); NLRB v. Acme IndustrialCo., 385 U.S. 432, 435-436 (1967). Wages of unit employ-ees are data bearing directly on a mandatory bargainingsubject, and are presumptively relevant, NLRB BostonHerald-Traveler Corp., 210 F.2d 134, 136 (Ist Cir. 1954)enfg. 102 NLRB 627 (1953); Press Democrat Publishing v.NLRB, 629 F.2d 1320, 1326 (9th Cir. 1980), and "aunion's right to such information cannot be seriouslychallenged." Woodworkers v. NLRB, 263 F.2d 483, 484(DC Cir. 1959). See also NLRB v. F W Woolworth Co.,352 U.S. 938 (1956), revg. 235 F.2d 319 (9th Cir. 1956) inwhich the Supreme Court reversed the Circuit's refusalto enforce a Board Order requiring production of wageinformation.The facts of required production and presumed rel-evance, however, do not result in an ipso facto violationwhere wage information is not supplied upon demand.The refusal to provide wage information has been heldto constitute only evidence of bad faith, Woodworkers v.NLRB supra; J. I. Case Co. v. NLRB, 253 F.2d 149, 154-155 (7th Cir. 1958), enfg. as amended 118 NLRB 520(1957), though once the relevance of the refused wageinformation is established, the refusal has been held toconstitute a per se violation. Curtis- Wright Corp. v.NLRB, 347 F.2d 61, 69 (3d Cir. 1965), enfg. 145 NLRB152 (1963).The first issue is therefore the relevancy of Waldmeir'swage. The Board and the courts have held that wage in-formation should be made available "without regard toits immediate relationship" to the agreement or to its"precise relevancy" to particular bargaining issues.NLRB v. Whitin Machine Works, 217 F.2d 593, 594 (4thCir. 1954), enfg. 108 NLRB 1537, cert. denied 349 U.S.905 (1955); NLRB v. Fitzgerald Mills Corp., 313 F.2d 260,265 (2d Cir. 1963), enfg. 133 NLRB 877 (1961). Contraryto Respondent's argument, the fact that a contract waslater agreed to without the information does not evi-dence lack of relevance. NLRB v. Yawman & Erbe Mfg.Co., 187 F.2d 947, 949 (2d Cir. 1951); NLRB v. FitzgeraldMills, supra.In this case the wage information was requestedduring negotiations for a new collective-bargainingagreement. Wages are a mandatory subject of collectivebargaining, whether minimum wages, or wages in anyother form. Further, article XX (4) of the contract thenin effect provided that "An employee paid above the topminimum of his or her classification shall maintain thesame dollar differential above the new top minimum ...when minimums are increased." Annual increases wereprovided not only for the first 5 years of experience,which might not have applied to Waldmeir, but also forannual contract anniversaries, on June 18 of 1980, 1981,and 1982. Information on wages of unit employees wouldtherefore be required in administering the then-currentcontract, to see that differentials were maintained. I findthe request here to be for relevant information.Respondent argues, in addition to the relevancy issue,that the unit member holds a "legitimate and substantial"interest in the privacy of his wage which may be assert-ed by Respondent on his behalf, and that Respondentitself has a legitimate and substantial interest in retainingthe unit member in its employ which will be threatenedby providing the employee's bargaining representativewith wage information.The "confidentiality" argument is fully disposed of bythe holding in NLRB v. Jaggars-Chiles-Stoval, 639 F.2d1344, 1347 (5th Cir. 1981), enfg. 249 NLRB 697 (1980).There it was wage information of nonunion unit employ-ees which came into question, presenting if anything astronger case for privacy. Noting that this circuit had al-ready held that an employer had no confidentiality privi-lege to withhold from the union relevant wage data evenwhere the Union's own employee-members refused todisclose the information, the court went on to cite Vacav. Sipes, 386 U.S. 171 (1967) that "'the collective bargain-ing system as encouraged by Congress and administeredby the NLRB of necessity subordinates the interests ofan individual employee to the collective interests of allemployees in a bargaining unit."' The decision goes evenfurther, finding that the wage rate of foremen and assist-ant foremen who performed unit work though not unitmembers would likewise have to be disclosed by the em-ployer, since those individuals were paid a percentageabove journeymen wages.Respondent also fails to convince me that disclosure ofWaldmeir's wage will lead to its loss of his services, thatit has any inviolate right to those services, or that thepossibility of such a loss clothes Respondent with theright to withhold relevant bargaining information. Thesearguments obviously were afterthoughts intended to bol-ster Respondent's true reason for its failure to providethe information-the request for personal reasons by avalued employee. Waldmeir is the superstar of Respond-381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's columnists and reporters, and the highest paid.Even after his wage was reported to the Union duringnegotiation of the 1980 contract, Respondent repulsed anattempt by its chief competitor to hire Waldmeir away,belying its argument that dissemination of this informa-tion places it at any great risk. Even if such knowledgewere essential, or even useful to a party seeking to hireWaldmeir away, I do not find Respondent is entitled toargue the existance of a property right in the services ofan employee as will defeat the right of a bargainingagent to wage information. If Respondent wishes toinsure sole use of Waldmeir's works it can, for a quidpro quo, contract with Waldmeir for exclusive service,rather than demanding protection at the expense of thestatutory rights of the bargaining-unit representative.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By refusing to provide Local 22, the NewspaperGuild, AFL-CIO, a labor organization within the mean-ing of Section 2(5) of the Act, with the amount of wagespaid to all members of the Union's bargaining unit, Re-spondent has violated Section 8(a)(l) and (5) of the Act.3. The aforesaid constitutes an unfair labor practice af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, The Detroit News, a Division of TheEvening News Association, Detroit, Michigan, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to provide Local 22, The NewspaperGuild, AFL-CIO, wage information regarding all mem-bers of that bargaining unit.2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard, and all objections to them shall be deemed waived for all pur-poses.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Provide Local 22, The Newspaper Guild, AFL-CIO, the wage information requested June 1983 regard-ing Peter Waldmeir.(b) Post at its Detroit, Michigan facility copies of theattached notice marked "Appendix."3Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director within 20 days fromthe date of this Order what steps the Respondent hastaken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftera hearing, that we violated the Federal law by refusingto bargain in good faith with the Union.WE WILL, upon request of Local 22, The NewspaperGuild, AFL-CIO, provide relevant wage information re-garding employee members of the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed them under Section 7 of the Act.THE DETROIT NEWS, A DIVISION OF THEEVENING NEWS ASSOCIATION382